Citation Nr: 1203263	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-17 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for residuals of a tailbone injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1972 to March 1975.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran subsequently relocated and jurisdiction of his claims folder was transferred to the RO in Jackson, Mississippi, which forwarded his appeal to the Board.
  
In support for his claim, the Veteran provided testimony before the undersigned Acting Veterans Law Judge at a video-conference hearing in April 2011.  The Board observes that the Veteran is represented by the Texas Veterans Commission; however, no representative accompanied him at the hearing.  The Veteran indicated that he still wished to proceed with the hearing and presented testimony without a representative.  A copy of the hearing transcript is associated with the claims file and has been reviewed.  

In an August 2010 rating decision, the RO denied service connection for posttraumatic stress disorder and a dental condition.  The Veteran did not perfect an appeal of those issues by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2011).  Therefore, they are not before the Board.

During the April 2011 video-conference hearing, the Veteran raised the issue of entitlement to service connection for a right knee and leg disorder.  Therefore, the issue of entitlement to service connection for a right knee and leg disorder has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  As such, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDING OF FACT

The Veteran does not have a current diagnosis of a tailbone disorder, or persistent or recurrent symptoms of such disorder. 


CONCLUSION OF LAW

Residuals of a tailbone injury was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  The Veteran was advised in a September 2008 letter, issued prior to the initial unfavorable rating decision in November 2009, of the evidence and information necessary to substantiate his service connection claim, as well as the responsibilities of the Veteran and VA in obtaining such evidence.  Also in September 2008, he was advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman, supra.  

With regard to the duty to assist, the Veteran's service personnel records, service treatment records, post-service VA treatment records, and medical records from the Social Security Administration (SSA) have been obtained and considered.  The Veteran has not identified, and the record does not otherwise indicate, any outstanding medical records that are necessary to decide his claim.  Furthermore, the Veteran has submitted several lay statements as support for his claim.  He also was provided an opportunity to testify before the undersigned Acting Veterans Law Judge in April 2011.  

The Board observes that the Veteran has not been afforded a VA examination and/or opinion in connection with the claim on appeal.  However, such is not necessary to fairly decide this claim.  Specifically, as will be discussed below, he does not have a current diagnosis of a tailbone disorder, or persistent or recurrent symptoms of such disorder.  In this regard, the Veteran himself has denied current symptoms pertaining to his tailbone, and the medical evidence of record is unremarkable for any present complaints, treatment, or diagnoses referable to this claimed disorder.  Therefore, as there is no evidence of a current diagnosis or persistent or recurrent symptoms of this claimed disability, the Board finds that an examination and opinion are not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

Thus, the Board finds that VA has fully satisfied the duty to assist.  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating  service connection presupposes a current diagnosis of the condition claimed).  However, the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran alleges that he injured his tailbone twice during service when he fell on a bow ramp and down a ladder.  Therefore, he contends that service connection is warranted for residuals of such injury.  In this regard, the Board observes that the Veteran's service treatment records are negative for such claimed injuries; however, he is competent to testify to his falls during service.  

Post-service treatment records are negative for a current diagnosis of a tailbone disorder, or persistent or recurrent symptoms of such disorder.  Moreover, during the Veteran's Board hearing in April 2011, he testified that he currently does not have a diagnosis pertaining to his tailbone.  He further indicated that he does not experience symptoms related to the tailbone and that his tailbone injury has healed.  Therefore, while the Veteran may have injured his tailbone during his military service, there is no evidence of a current diagnosis of a tailbone disorder, or persistent or recurrent symptoms of such disorder.  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Boyer, supra; Brammer, supra; McClain, supra.  Accordingly, the Veteran's claim of entitlement to service connection for residuals of a tailbone injury must be denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a tailbone injury.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for residuals of a tailbone injury is denied.


REMAND

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board initially finds that a remand is necessary in order to obtain outstanding VA treatment records.  In this regard, he has testified to receiving VA treatment for his acquired psychiatric disorder since approximately 1990 from various facilities, to include those located in Arkansas, Louisiana, Texas, and Tennessee.  While records from a number of these facilities are contained in the claims file and additional records requests revealed no available records, the Board finds that a remand is necessary in order for the AOJ to request all records from such facilities that have not previously been requested or obtained.  

The Board further finds that the Veteran should be afforded a VA examination in order to determine the current nature and etiology of his acquired psychiatric disorder.  Specifically, a review of the Veteran's service records reveals that, while he did not complaint of, or receive treatment for, an acquired psychiatric disorder or symptomatology thereof, he nevertheless received multiple reprimands in 1974 and 1975 for unauthorized absences and disrespect toward senior officers.  Such records further reveal that he was discharged due to unsuitability and it was noted that he had frequent involvement of a discreditable nature with civil or military authorities.  Post-service records reflect current diagnoses of major depressive disorder and bipolar disorder.  

Further, the Board notes that the Veteran has offered conflicting statements regarding the etiology of his acquired psychiatric disorder.  Specifically, the Veteran testified during his April 2011 Board hearing that he began to abuse drugs and alcohol during service because of his fears of going to Vietnam and dying.  He also has alleged that, while in service, he received notice that his wife was cheating on him and he began to self-medicate.  Alternatively, the Veteran also has reported during VA psychiatric treatment that he began to suffer from depression in 1992, after the death of his first wife, and that the depression caused him to begin abusing alcohol and drugs.  Finally, he also has reported that he has felt depressed since childhood, when his mother died, and that he began abusing alcohol and drugs as a teenager, prior to service.

Therefore, the Board finds that there is insufficient evidence of record to make a decision on the claim, particularly with regard to the etiology of the Veteran's acquired psychiatric disorder.  Thus, an appropriate VA examination and medical opinion is required to determine the nature and etiology of his acquired psychiatric disorder.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA facilities in Arkansas, Louisiana, Texas, and Tennessee, dated from 1990 to the present, that have not been previously requested or obtained.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After any outstanding treatment records are associated with the claims file, arrange for the Veteran to undergo a VA psychiatric examination conducted by an appropriate medical professional in order to determine the nature and etiology of any current acquired psychiatric disorder.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  The examination report also should include a detailed discussion of all the psychiatric disorders diagnosed.

Based on a mental status examination and comprehensive review of the claims file, the examiner is asked to respond to the following:

(a)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

(b)  For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether such disorder clearly and unmistakably pre-existed the Veteran's entry into active duty.
	
(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing acquired psychiatric disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?
 
If there was an increase in severity of the Veteran's acquired psychiatric disorder during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it at least as likely as not that the Veteran's acquired psychiatric disorder is casually related to any incident of service?
  
In offering any opinion, the examiner is asked to consider the Veteran's service personnel records documenting several reprimands due to unauthorized absences and disrespect to senior officers.  The examiner also should consider the Veteran's post-service medical treatment records documenting several inpatient treatments for alcohol and substance abuse and diagnoses of several psychiatric disorders.  Further, the examiner must consider the Veteran's statements with regard to the etiology of his acquired psychiatric disorder(s), including his contentions that they began during service as a result of his substance abuse to oppress his fears of going to Vietnam, that they began after his wife's death in 1992, or that they began during childhood with the passing away of his mother.  

The rationale for any opinion offered should be provided, including a detailed discussion of whether and how the Veteran's acquired psychiatric disorder(s) began, with consideration of the above.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


